DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Interpretation
The values h and J in the terms “h/J” and “h/J ratio” are not defined in the claim nor the specification, and thus are open to many different interpretations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 51-55, 57-63, and 89-96 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

For claims 51 and 62, the term “the respective problem qubits” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “

For claim 51, the term “the respective qubit” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “a respective qubit”

For claims 52-55, 57-58, 61-63, 89-93, and 96, the term “the first problem” is indefinite because multiple “a first problem” were declared earlier and so it is unclear to which “first problem” the claim refers to. It is suggested all instances in each dependency group of “a first problem” except for the first instance be amended to “[[a]] the first problem”.


For claims 59, 61, 94, and 96, the term “the a problem graph” is syntactically incorrect and thus indefinite. It is suggested the claim be amended to “the [[a]] problem graph”.

For claims 54 and 90, the terms “the problem graph” and “the hardware graph” are indefinite because multiple “a problem graph” and “a hardware graph” were declared earlier and so it is unclear to which “problem graph” and “hardware graph” the claim refers to. It is suggested all instances in each dependency group of “a problem graph” and “a hardware graph” except for the first instance be amended to “[[a]] the problem graph” and “[[a]] the hardware graph”.

For claims 60-61 and 95-96, the term “the hardware graph” lack sufficient antecedent basis in the claims. It is suggested it be amended to “a hardware graph”.

Dependent claims, inherit rejections.

Allowable Subject Matter
Claims 52-55, 57-61, 63, and 89-96 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lechner (US 2018/0218279 A1).
For claim 51, Lechner teaches a method of operation in a computational system that comprises both a quantum processor and at least one processor-based device communicatively coupled to one another (see paragraph [0007] lines 16-end, figure 1 blocks 420, 450, and associated paragraphs), the quantum processor comprising a plurality of qubits and a plurality of coupling devices, wherein each coupling device is operable to provide controllable communicative coupling between two of the plurality of qubits (see [0007], [0008] lines 12-18 and other locations; the Hamiltonian describes a controllable communication between the states/ qubits), the method comprising: producing a problem graph representation of a first problem (see [0058] and other locations: this is just an example of a specific model step; a problem graph, by definition, is an abstract mathematical construct that is used for modeling a real-world problem by dividing the problem into a set of connected nodes/vertices interconnected by edges); identifying each of the qubits that will be operated as a problem qubit, the problem qubit to be used when generating solutions to a first problem (see [0034] and other locations: view qubits k included in problem Hamiltonian                 
                    
                        
                            H
                        
                        
                            p
                            r
                            o
                            b
                        
                    
                    =
                    
                        
                            ∑
                            
                                k
                            
                        
                        
                            
                                
                                    J
                                
                                
                                    k
                                
                            
                            
                                
                                    σ
                                
                                
                                    Z
                                
                                
                                    (
                                    k
                                    )
                                
                            
                        
                    
                     
                     
                
            as said each identified problem qubit k; Hamiltonian describes the problem; same qubits are of the final Hamiltonian, which hold the solutions when read); for each of at least a number of the qubits that will be operated as problem qubits, identifying a respective ancilla qubit to apply an external flux bias to the respective problem qubits (see [0203] and other locations); embedding the problem graph representation of the first problem into the problem qubits of the quantum processor (see locations pointed to above: this basically means using the theoretical model on the actual machine/quantum processor); applying an external flux bias to each problem qubit (see above with respect to [0203]) to at least partially reduce an h/J ratio misbalance of the respective qubit (see [0171] and other locations: view errors as said misbalance; view  comparing C to a ratio times J as said h/J ratio); and evolving the quantum processor with the problem graph representation embedded therein to generate solutions to the first problem via the quantum processor (see abstract and other locations: Hamiltonian evolves from initial to final).

For claim 62, the claim recites essential similar limitations as claim 51, except that claim 62 is a computational annealing system (see [0006] and other locations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114